 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   DIANA ROSAS,
                                                           Case No.: 2:18-cv-01200-APG-NJK
12             Plaintiff(s),
                                                                         ORDER
13   v.
14   GEICO CASUALTY COMPANY,
15             Defendant(s).
16         On August 15, 2019, the Court ordered the parties to file a joint status report by September
17 6, 2019. Docket No. 35. Defendant filed a proposed status report to which Plaintiff did not join.
18 See Docket No. 36.1 The Court again ORDERS the parties to file a JOINT status report, this time
19 by September 23, 2019. FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN
20 THE IMPOSITION OF SANCTIONS.
21         IT IS SO ORDERED.
22         Dated: September 16, 2019
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27         1
            In that proposed status report, Defendant represented that a responsive pleading to the
   amended complaint would be filed “forthwith.” Docket No. 36 at 2. No such responsive pleading
28 has been filed in the intervening ten days.

                                                    1
